Gilbert, J.
It is not necessary to decide whether the act of 1929 (Ga. Laws 1929, p. 260), by means of a map made a part of the act, designates one or two roads from Eayetteville south. Whether considered as one or two, it was the duty of the county treasurer to pay the warrant for expenses incurred by the county in making a survey as indicated, unless there was some other attack on the validity which ' constituted a legal cause to refuse payment. Since the court expressly •refused to consider the other grounds alleged, the judgment is reversed and remanded for a further hearing and adjudication.

Judgment reversed.


All the Justices concur.

J. W. Culpepper, for plaintiff in error.